Citation Nr: 0015408	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-03 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 10, 1997, 
for the award of disability compensation for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




INTRODUCTION

The appellant served on active duty from August 1970 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the New 
Orleans, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant and his wife testified at a videoconference 
hearing held before the undersigned Acting Member of the 
Board on March 24, 2000.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  The appellant served on active duty from August 1970 to 
November 1970.

2.  His original claim expressing an intent to seek 
entitlement to VA disability compensation benefits received 
at the RO on March 10, 1997.

3.  In a rating decision dated in June 1997, the RO granted 
service connection for a psychiatric disorder, diagnosed as 
paranoid schizophrenia.  A 50 percent disability evaluation 
was assigned effective from the date of claim, March 10, 
1997.

4.  The evidence of record fails to establish that the 
appellant filed a claim with VA seeking service-connected 
compensation benefits for a psychiatric disorder any earlier 
than March 10, 1997.

5.  There is no evidence showing that any communication or 
action from the appellant, his representative or a Member of 
Congress, or some other person acting as his friend was 
submitted before March 10, 1997, that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
for service connection for a psychiatric disorder.
6.  Prior to the RO's receipt of Dr. Landry's "Medical 
Report of Examination or Treatment" on March 10, 1997, there 
is no evidence that a report of examination or 
hospitalization was received by VA that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
for service connection for a psychiatric disorder.


CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than March 10, 1997, for the award of disability compensation 
for paranoid schizophrenia.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant briefly served on active duty from August 1970 
to November 1970; his service medical records reflect that he 
was administratively discharged due to a schizophrenic 
reaction.  However, he did not file his original claim 
seeking VA disability compensation benefits for a psychiatric 
disorder until many years later, specifically, on March 10, 
1997.  Evidence received in connection with this claim 
included the aforementioned service medical records 
(associated with the file on June 3, 1997), private medical 
records dating from 1976 to 1995 (associated with the file on 
May 5, 1997), a "Medical Report of Examination or 
Treatment" from a Dr. P. Landry, M.D. (diagnosed "chronic 
paranoid schizophrenia - onset - 1970), and the report of a 
VA psychiatric examination conducted in April 1997 (diagnosed 
paranoid schizophrenia).  Based on this evidence, the RO 
issued a rating decision in June 1997 granting the appellant 
entitlement to service connection for paranoid schizophrenia, 
assigning a 50 percent evaluation effective from the date of 
claim, March 10, 1997.

On appeal, the appellant argues that the effective date for 
his award of service connection for the schizophrenia 
disorder should be retroactive to his date of discharge from 
the service in November 1970.  While he does not allege that 
he ever filed a claim before March 1997, he asserts that he 
was either misled by military and VA personnel upon his 
discharge regarding his status as a veteran and his right to 
file for benefits from VA, or, alternatively, that his mental 
state at the time of his service discharge prevented him from 
taking appropriate action to file a claim.  He has testified 
on appeal that the efforts of his parents to file a claim for 
him after his discharge from the military in November 1970 
were similarly thwarted by VA (mother was told she could not 
file and a claim allegedly file by his now deceased father 
was "lost," see Hearing Transcript at pg. 5).  A statement 
from his mother dated in March 1998 essentially reiterates 
this line of testimony.  Further, the record reflects that 
the appellant submitted statements from a number of his 
treating medical care providers which, in essence, comment on 
how seriously disabled he was in 1970 due to his 
schizophrenia.  One of these statements (dated in March 2000 
and signed by a Dr. D. P. Regan, M.D.) reflects the author's 
view that the appellant's state of mind in 1970 "disabled 
[him] from striving toward and obtaining entitlements known 
or unknown to [him] then."

Applicable law and VA regulations provide that the effective 
date of an award of disability compensation based on service 
connection shall be the day following the date of discharge 
or release from active service if the application for such 
benefits is received within one year of such date; otherwise, 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).  Once an effective 
date is established, actual payment of benefits may not begin 
until the first day of the next calendar month.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (1999).

The pertinent facts in this case are not in dispute.  A 
review of all of the evidence of record, including the 
appellant's hearing testimony, reveals that he did not file a 
claim for service connection for a psychiatric disorder until 
March 1997; the claim form and a copy of Dr. Landry's report 
dated March 7, 1997, was received by VA on March 10, 1997.  
There is simply no record evidence that the appellant ever 
filed a claim seeking entitlement to benefits from VA any 
earlier than March 10, 1997.  With respect to his contentions 
regarding misleading information provided to him and his 
family by VA and military personnel at the time of his 
service discharge in November 1970, and while the Board is 
certainly sympathetic to the appellant on this point, the 
United States Court of Appeals for Veterans Claims has held 
that "erroneous advice given by a government employee cannot 
be used to estop the government from denying benefits," 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Hence, any 
misleading advice by government officials cannot provide a 
basis to establish that he filed a claim for benefits any 
earlier than March 10, 1997.  Moreover, the appellant's state 
of mind in 1970 (or at any time prior to the filing of his 
claim) cannot now provide a legal basis to establish that he 
filed a claim before March 1997.  Hence, the March 2000 
statement of Dr. Regan on this point, while medically 
plausible and not challenged by the Board, is insufficient to 
establish entitlement to an earlier effective date.  What is 
needed is documentary evidence showing the actual receipt by 
VA of a claim; prior to March 10, 1997, there is none in this 
case..

38 C.F.R. § 3.155 (1999) is not for application in this case 
because there is no evidence that any prior communication or 
action from either the appellant, his representative or a 
Member of Congress or some other person acting as his friend 
was submitted that could reasonably be interpreted as 
reflecting an intent to file an informal claim for service 
connection for a psychiatric disorder.  Moreover, prior to 
the RO's receipt of Dr. Landry's medical report on March 10, 
1997, there is no evidence that a report of examination or 
hospitalization was received by VA that could reasonably be 
interpreted as reflecting an intent to file an informal claim 
for service connection for a psychiatric disorder.  See 38 
C.F.R. § 3.157(a) (1999).

Accordingly, the Board concludes that the effective date for 
the grant of service connection for the appellant's paranoid 
schizophrenia is March 10, 1997, the date of receipt of his 
original claim.  38 C.F.R. § 3.400(b)(2)(i)(1999).



ORDER

Entitlement to an effective date earlier than March 10, 1997, 
for the award of disability compensation for paranoid 
schizophrenia is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

